Citation Nr: 0119658	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  95-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a comminuted fracture of the left proximal 
humerus with partial arthrosis (minor).  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a dislocation of the left hip with fracture of 
the left acetabulum with degenerative changes.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury of the left ring finger with a 
residual spur at the base of the left 4th proximal phalanx.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury of the right hand and 5th metacarpal.  

5.  Entitlement to an increased (compensable) evaluation for 
bowel obstruction due to adhesions with history of stomach 
pain and vomiting and irritable colon syndrome from October 
26, 1994, to February 25, 1998.  

6.  Entitlement to an evaluation in excess of 30 percent for 
bowel obstruction due to adhesions with history of stomach 
pain and vomiting and irritable colon syndrome from February 
25 to April 1, 1998.  

7.  Entitlement to an evaluation in excess of 10 percent for 
bowel obstruction due to adhesions with history of stomach 
pain and vomiting and irritable colon syndrome from April 1 
to June 1, 1998.  

8.  Entitlement to an increased (compensable) evaluation for 
bowel obstruction due to adhesions with history of stomach 
pain and vomiting and irritable colon syndrome from June 1, 
1998.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
December 1976.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  

In January 1998, the veteran, sitting at the RO in Houston, 
gave sworn testimony at a video conference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is of record.  In April 2001, the veteran 
through his representative requested another video conference 
hearing with a member of the Board.  However, there is no 
provision in the law for multiple hearings before the Board 
on the same issues, and the request is accordingly denied.  
See 38 U.S.C.A. § 7107(b) (West Supp. 2000) ("The Board 
shall decide any appeal only after affording the appellant an 
opportunity for a hearing."  (Emphasis added).)  

The Board notes that in its April 1998 action, it listed the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) as an issue before the Board.  However, 
the Board is an appellate body and may only assume 
jurisdiction of issues that are properly before it.  It does 
not appear that this issue has been adjudicated by the RO or 
developed for appellate consideration.  The Board is 
therefore without jurisdiction to consider the issue at this 
time.  The claim of entitlement to a TDIU is referred to the 
RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim for increased ratings was 
received on October 26, 1994; included with this claim was an 
original claim of entitlement to service connection for 
"massive adhesions".  

3.  In November 1999, the RO granted service connection for 
the claimed adhesions and reclassified the service-connected 
gastrointestinal disability as bowel obstruction due to 
adhesions with history of stomach pain and vomiting and 
irritable colon syndrome and assigned a staged rating.  

4.  The veteran is right handed.  

5.  The veteran can raise his left arm more than 25 degrees 
from his side, and there is no evidence of fibrous union of 
the humerus.  

6.  The veteran has moderate left hip impairment as a 
residual of his service-connected dislocation of the left hip 
with fracture of the left acetabulum with degenerative 
changes.  

7.  It is not shown that the veteran has impairment of the 
left ring finger that is equivalent to amputation at the 
proximal interphalangeal joint or proximal thereto.  

8.  Despite the involvement of the right 3rd and 5th fingers, 
it is not shown that the veteran has functional limitation of 
function of the right hand, nor is it shown that he has 
impairment equivalent to amputation of the little finger at 
the proximal interphalangeal joint or proximal thereto.  

9.  Throughout the prosecution of his claim for increase, the 
veteran's service-connected gastrointestinal disorder has 
been productive of intermittent episodes of colic pain, 
nausea, vomiting, and constipation or diarrhea; for the 
periods from October 26, 1994, to February 25, 1998, and from 
April 1, 1998, his overall disability picture has reflected 
moderate impairment due adhesions of the peritoneum.  

10.  For the period from February 25 to April 1, 1998, the 
service-connected gastrointestinal disorder was productive of 
moderately severe impairment as a result of the service-
connected adhesions.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a comminuted fracture of the left proximal 
humerus with partial arthrosis (minor) have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5202 (2000).  

2.  The criteria for a 20 percent evaluation for residuals of 
a dislocation of the left hip with fracture of the left 
acetabulum with degenerative changes have been met.  38 
U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5255 (2000).  

3.  The criteria for an increased (compensable) evaluation 
for residuals of an injury of the left ring finger with a 
residual spur at the base of the left 4th proximal phalanx 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 4.20, 4.31, 4.71a, Diagnostic Codes 
5155, 5227 (2000).  

4.  The criteria for an increased (compensable) evaluation 
for residuals of an injury of the right hand and 5th 
metacarpal have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5156, 
5222, 5223, 5227 (2000).  

5.  The criteria for a 10 percent evaluation for bowel 
obstruction due to adhesions with history of stomach pain and 
vomiting and irritable colon syndrome from October 26, 1994, 
to February 25, 1998, have been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.20, 4.7, 4.113, 4.114, 
Diagnostic Codes 7301, 7319 (2000).  

6.  The criteria for an evaluation in excess of 30 percent 
for bowel obstruction due to adhesions with history of 
stomach pain and vomiting and irritable colon syndrome from 
February 25 to April 1, 1998, have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.7, 4.20, 
4.113, 4.114, Diagnostic Codes 7301, 7319.  

7.  The criteria for an evaluation in excess of 10 percent 
for bowel obstruction due to adhesions with history of 
stomach pain and vomiting and irritable colon syndrome from 
April 1 to June 1, 1998, have not been met.  38 U.S.C.A. § 
1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.7, 4.20, 
4.113, 4.114, Diagnostic Codes 7301, 7319.  

8.  The criteria for a 10 percent evaluation for bowel 
obstruction due to adhesions with history of stomach pain and 
vomiting and irritable colon syndrome from June 1, 1998, have 
been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 4.7, 4.20, 4.113, 4.114, Diagnostic Codes 7301, 7319.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The service medical records show that the veteran incurred a 
fracture and dislocation of the left hip, including multiple 
fractures of the acetabulum, and a fracture of the left 
humerus as a result of an October 1975 motor vehicle 
accident.  The report of an August 1976 medical evaluation 
board shows that he sustained a fracture dislocation of the 
left hip and that he subsequently developed traumatic 
arthritis with malunion of the acetabular fragment.  He also 
sustained a closed transverse fracture of the midshaft of the 
left humerus, which was shown to be healed in December 1975.  

The service medical records also show that the veteran 
complained of pain and swelling in the left hand in September 
1975 that was assessed as a hand sprain.  There is no 
reference in the service medical records to an injury to the 
right hand.  On a June 1977 VA examination, he apparently 
reported having injured his left ring finger and right hand 
in service, and an X-ray study of the hands revealed a healed 
fracture of the right 5th metacarpal with minimal post-
traumatic deformity and a small spur at the base of the 4th 
left proximal phalanx, probably post-traumatic.  Based on 
this evidence, service connection was granted for residuals 
of an injury of the left 4th phalanx and injury of the right 
hand and right 5th metacarpal.  

The record shows that service connection was initially 
established for residuals of a comminuted fracture of the 
left minor proximal humerus and for residuals of a 
dislocation of the left hip with fracture of the left 
acetabulum with degenerative changes in a rating decision 
dated in July 1977.  The left humerus fracture was rated 20 
percent disabling under Diagnostic Code 5202, while the left 
hip disability was rated 10 percent disabling under 
diagnostic codes 5010 and 5255.  Both evaluations were 
effective from separation.  

The veteran filed a supplemental claim for service connection 
in August 1977.  In a rating decision dated the following 
November, service connection was established for residuals of 
an injury of the left 4th phalanx and for residuals of an 
injury of the right hand with injury of the 5th metacarpal.  
Each disability was rated noncompensably disabling from 
separation.  

The veteran appealed from the November 1977 rating 
determination.  In a decision dated in March 1980, the Board 
denied compensable ratings for residuals of an injury of the 
left 4th phalanx and for residuals of an injury of the right 
hand with injury of the 5th metacarpal.  

In a decision dated in March 1989, the Board denied increased 
ratings for residuals of a comminuted fracture of the left 
(minor) proximal humerus with partial arthrosis and for 
residuals of a dislocation of the left hip with fracture of 
the left acetabulum with degenerative changes.  

The veteran's most recent reopened claim for increased 
ratings was received in October 1994 and has been 
continuously prosecuted ever since.  

Analysis

A.  Left shoulder disability

When the veteran underwent VA orthopedic examination in April 
2000, it was reported that he was right handed.  This is 
consistent with the other evidence of record.  The veteran 
related his orthopedic disabilities to a motor vehicle 
accident that occurred in 1975 when he was returning to his 
base and was run off the road by an 18-wheeler.  He reported 
that he was hospitalized for injuries of the left hip and 
acetabulum as well as of the left upper arm.  He sustained a 
left mid-shaft humerus fracture that was casted, and he now 
complained of significant limitation of motion of the left 
shoulder.  

The record shows that the initial injury to the left shoulder 
and humerus was severe, but the current residuals of the 
injury are not shown to warrant an increased evaluation.  
Under the rating schedule, a 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level, but a 30 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

On VA orthopedic examination in December 1996, however, the 
veteran had abduction of the left shoulder to 120 degrees 
with mild pain on extremes of abduction, compared with 135 
degrees on the right.  Internal rotation on the left was to 
100 degrees compared with 100 degrees on the right.  External 
rotation was also equal on the left and right.  Normal 
abduction of the shoulder is from zero degrees to 180 
degrees.  38 C.F.R. § 4.71, Plate I (2000).  Normal internal 
or external rotation of the shoulder is from zero degrees to 
90 degrees.  Id.  There was no pain on palpation of the left 
biceps tendon.  

On VA orthopedic examination in April 2000, there was no 
evidence of cosmetic deformity of the left arm.  Although the 
veteran asserted that he lacked active flexion or abduction 
of the left arm past 90 degrees, he demonstrated an active 
external rotation to 80 degrees and active internal rotation 
to 70 degrees.  He had a negative impingement sign, although 
he complained of global pain about the posterior aspect of 
the shoulder with manipulation "beyond about 70 degrees of 
abduction/flexion."  Normal range of motion of the shoulder 
on forward elevation (flexion) is from zero degrees (arm at 
side) to 180 degrees (arm straight overhead); 90 degrees of 
flexion is achieved when the arm is parallel with the floor.  
38 C.F.R. § 4.71, Plate I.  

The veteran testified in January 1998 that his left arm was 
truly functionally limited, to the point that he sometimes 
could not use the arm and sometimes had to ask others to 
assist him in manipulating things with his arm.  Although he 
said that the range of motion of his left arm was "not 
bad," it was not like it was.  He testified that he did not 
have normal strength in his left arm and that he was 
currently taking Naprosyn and Tylenol for his arthritis and 
pain.  

In response to the April 1998 remand, the examiner remarked 
that there was functional loss with respect to the left upper 
extremity consistent with the injury sustained.  However, the 
examiner found no evidence of weakness, loss of coordination 
or excess fatigability.  He found no evidence of skin changes 
consistent with disuse.  The examiner said that the veteran 
described no flare-ups, stating that he had significant 
symptoms all of the time.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) In DeLuca v. Brown, 8 Vet. App. 202 
(1995)(holding that for disabilities evaluated on the basis 
of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  In applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination).

The record does not show limitation of left shoulder motion 
such as to warrant a 30 percent evaluation under Diagnostic 
Code 5201.  Even if what the veteran describes as constant 
pain is considered in determining the functional range of 
motion of his left shoulder, the resulting limitation does 
not appear to equal, or more nearly equal, the limitation 
necessary for the next higher evaluation.  38 C.F.R. § 4.7.  
The veteran has been found to have pain only on the extremes 
of motion, and those extremes are well beyond the level 
required for a higher evaluation.  This is not to suggest 
that he does not have a significant left shoulder injury; it 
is only to point out that the injury involves his non-
dominant extremity and that the rating schedule therefore 
requires substantially limiting pathology to warrant a 30 
percent evaluation under Diagnostic Code 5201.  

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for malunion of the humerus of the minor upper 
extremity with either moderate or marked deformity; a 20 
percent evaluation is also warranted for frequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity and guarding of all arm movements, or with 
infrequent episodes and guarding of movement only at the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
The evidence of record does not show left arm or shoulder 
pathology such as to warrant a higher evaluation under 
Diagnostic Code 5202.  The record is devoid of any evidence 
of ankylosis of the scapulohumeral articulation as a result 
of the service-connected humerus fracture such as to 
implicate Diagnostic Code 5200.  

A 40 percent evaluation is for assignment where there is 
fibrous union of the humerus of the minor upper extremity.  
Id.  A 50 percent evaluation requires nonunion of the humerus 
(a false flail joint).  Id.  A 70 percent evaluation, the 
maximum schedular rating involving impairment of the humerus 
of the minor upper extremity, requires loss of the head of 
the humerus (flail shoulder).  Id.  

However, the orthopedic examiner in April 2000 interpreted X-
rays of the left humerus as revealing a well-healed mid-shaft 
fracture with no angulation appreciable in either the 
anterior-posterior (AP) or lateral views.  Visualized 
portions of the left shoulder showed cystic changes in the 
greater tuberosity consistent with rotator cuff arthropathy.  
The radiologist interpreted the X-rays as showing an old 
spiral fracture of the middle third of the left humerus with 
minimal overriding of fragment and prominent callus.  There 
was minimal upward migration of the humerus, which was 
thought to suggest a rotator cuff injury.  The pertinent 
diagnostic impression was history of mid-shaft left humerus 
fracture that was now well healed, and history of left 
shoulder pain consistent with rotator cuff arthropathy.  The 
examiner stated that he found no evidence of deformity with 
regard to the left humerus fracture.  

X-rays of the left shoulder on VA orthopedic examination in 
December 1996 indicated that the veteran had osteophytes on 
the inferior surface of the left clavicle and acromion.  
There were also osteophytes in the left acromioclavicular 
joint, which, however, did not seem to be bothering him 
clinically.  The pertinent diagnosis at that time was 
spurring of the left acromioclavicular joint with traumatic 
osteoarthritis.  

The Board notes that the highest schedular evaluation for 
impairment of the clavicle under Diagnostic Code 5203 is 20 
percent, which is the evaluation currently in place.  
Although traumatic arthritis under Diagnostic Code 5010 is 
rated as degenerative arthritis under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

An examination of the left humerus in December 1996 revealed 
generally good alignment and equal size of the arms and 
forearms.  X-rays showed that the veteran had sustained a 
comminuted fracture of the middle one-third of the left 
humerus with excellent healing and probably 5 degrees of 
malalignment in a valgus direction.  The pertinent diagnosis 
was healed fracture of the left humerus, with no disability 
found.  These findings are not inconsistent with those shown 
on the recent VA orthopedic examination, the rotator cuff 
injury representing a progression of the left shoulder 
disability that does not appear to have resulted in 
significantly increased functional impairment, or at least 
not in such an increase in pathology as to warrant an 
increased evaluation currently.  

Although the service-connected left shoulder disability may 
be evaluated under several diagnostic codes, the Board is of 
the opinion that the disorder has rated on the basis of the 
dominant disability present under Diagnostic Code 5202 for 
impairment of the humerus of the minor upper extremity.  That 
rating, however, may not be combined with a rating under 
Diagnostic Code 5201 for limitation of left arm motion, or a 
rating under Diagnostic Code 5203 for impairment of the left 
clavicle, without violating the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2000).  

The diagnostic codes by which the service-connected left 
shoulder disability may be evaluated involve or affect the 
same anatomical part and involve the same or overlapping 
functions.  The rule against pyramiding precludes the use of 
multiple diagnostic codes to artificially inflate the 
service-connected evaluation.  Id.  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  
Loss of range of motion of the left arm is, of course, 
considered as a symptom of the severity of the disability in 
evaluating the overall left shoulder impairment under 
Diagnostic Code 5202.  However, the service-connected 
evaluation is assigned that most accurately reflects the 
degree of functional impairment shown by the evidence of 
record.  

The Board is of the opinion that the 20 percent evaluation 
assigned accurately reflects the actual degree of functional 
impairment demonstrated in this case.  See 38 C.F.R. §§ 4.10, 
4.40 (2000).  

B.  Left hip disability

The pertinent diagnosis following the VA examination in 
December 1996 was fracture-dislocation of the left hip with 
traumatic osteoarthritis.  In April 2000, the VA orthopedic 
examiner interpreted X-rays of the left hip as showing 
significant osteophytic formation off of the superior aspect 
of the acetabulum, as well as some heterotopic ossification 
within the hip abductors.  There was some narrowing of the 
joint spaces superiorly and some articular sclerosis.  The 
femoral head appeared well preserved.  The radiologist 
interpreted the X-rays as showing post-traumatic changes in 
the pelvis just above the acetabulum with a bony fragment 
laterally in the soft tissues and minimal post-traumatic 
degenerative joint disease.  Private X-rays of the pelvis and 
left hip in January 1999 showed degenerative changes and spur 
formation about the left hip similar to those found on a 
study in 1995.  

For the purpose of rating disability from arthritis, the hip 
is considered a major joint.  38 C.F.R. § 4.45(f).  As with 
the left shoulder, traumatic arthritis of the left hip is 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  When his left hip 
was examined by VA in December 1996, he had external rotation 
to 30 degrees, compared to 45 degrees on the right.  Internal 
rotation was also to 30 degrees, compared with 45 degrees on 
the right.  Left hip flexion was to 90 degrees, compared to 
105 degrees on the right.  Adduction and abduction were to 20 
degrees each on the left, compared to 30 degrees on the 
right.  The examiner estimated that the veteran had about 15 
percent loss of motion in the left hip compared to the right.  
There was pain on extremes of motion.  

On VA orthopedic examination in April 2000, the veteran had 
flexion of the left hip to 110 degrees, abduction to 30 
degrees, and internal and external rotation to 30 degrees, 
with complaints of pain in all planes of motion.  The 
examiner stated that normal flexion of the hip is to 125 
degree; normal abduction is to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.  The examiner also stated that normal 
external rotation of the hip is to 60 degrees, and normal 
internal rotation is to 40 degrees.  

The record does not show that the left hip disability has 
resulted in limitation of extension of the left thigh, but 
even if it did, only a 10 percent evaluation is warranted 
where extension of the thigh is limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Although the 
veteran has demonstrated limitation of left hip flexion - 
ranging from 90 to 110 degrees - this limited flexion does 
not equal, or more nearly approximate limitation of thigh 
flexion to 30 degrees necessary for a 20 percent evaluation 
under Diagnostic Code 5252.  38 C.F.R. § 4.7.  This is so 
even if pain on motion is considered.  

The Board notes that the examiner in December 1996 found pain 
only at the extremes of motion of the left hip, while the 
most recent VA orthopedic examiner found no evidence of 
weakness, loss of coordination, excess fatigability, or skin 
changes consistent with disuse.  See DeLuca v. Brown, 8 Vet. 
App. at 204-7.  

Although the veteran testified in January 1998 that on days 
when it was wet and cold, he had difficulty walking, the 
orthopedic examiner did not confirm the presence of 
continuing residuals of such severity.  Thus, even when the 
factors contemplated by DeLuca are considered, the range of 
the veteran's thigh flexion would not warrant a higher 
evaluation than that currently assigned.  

The Board observes that as the veteran has a significant 
range of motion of the left hip, a rating under Diagnostic 
Code 5250 for ankylosis of the hip is not for application, 
despite the severity of the initial hip injury.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Although limitation of abduction of the thigh warrants a 20 
percent evaluation when motion is lost beyond 10 degrees, 
38 C.F.R. § 4.71a, Diagnostic Code 5253, no such limitation 
of abduction is shown in this case.  The veteran had 
abduction of the left hip to 20 degrees when he was examined 
in December 1996, and to 30 degrees - with complaints of pain 
- when he was examined in April 2000.  Although he described 
no flare-ups, he reported that he had significant symptoms 
all of the time.  Even allowing for functional limitation of 
abduction of the left hip due to constant pain, the resulting 
impairment would not seem to equal or more nearly approximate 
the limitation of abduction necessary for a higher evaluation 
under Diagnostic Code 5253.  (The Board notes that only a 10 
percent evaluation is warranted under Diagnostic Code 5253 
for any form of limitation of adduction of the high.)  

Despite the severity of the initial injury, there is no 
evidence to suggest the presence of a flail joint such as to 
warrant evaluation under Diagnostic Code 5254.  A flail joint 
is one showing abnormal mobility.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (28TH Ed. 1994).  It was reported on VA 
orthopedic examination in April 2000, however, that while the 
veteran complained of an inability to jog or run, he did not 
require the use of crutches, braces or canes and denied any 
subsequent surgery or injury.  He complained of aching 
arthritic symptoms since the time of initial injury and 
asserted significant limitation of motion of the hip.  He 
localized the pain to the lateral aspect of the hip, but he 
did not describe any groin pain.  He reportedly took 
Naprosyn.  These symptoms appear to be consistent with 
residuals of the left hip fracture-dislocation, but the hip 
disability has not required immobilization, casting or aids 
in ambulating, thus suggesting that there in no abnormal 
mobility.

A 60 percent evaluation may be assigned where fracture of the 
shaft or anatomical neck of the femur results in nonunion 
without loose motion and weight-bearing is preserved with the 
aid of a brace, or where there is fracture of the surgical 
neck of the femur resulting in a false joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.  An 80 percent evaluation 
requires a spiral or oblique fracture of the shaft or 
anatomical neck of the femur resulting in nonunion with loose 
motion.  Id.  

The X-rays of the left hip by VA in December 1996 showed that 
the veteran had a comminuted blowout fracture of the left 
acetabulum with four areas of calcification that measured 
about 1 to 2 centimeters in size.  These, apparently, were 
from the rim, with one from the greater trochanter of the 
femur.  The examiner said, however, that there actually was 
fairly good cartilage covering the weight-bearing area of the 
hip but that there was roughness where three of the four 
pieces fit in.  The fourth piece was in the area of the 
gluteus medius insertion.  The examiner diagnosed fracture-
dislocation of the left hip with traumatic osteoarthritis.  
The April 2000 X-rays of the left hip showed some narrowing 
of the joint spaces superiorly and some articular sclerosis, 
but the femoral head appeared well preserved.  There is no 
showing of the requisite fracture of the shaft or anatomical 
neck of the femur such as to warrant a rating of 60 percent 
or 80 percent under Diagnostic Code 5255.  Rather, the X-ray 
evidence shows what amounts to malunion of the left hip.  

The RO has rated the left hip disability under diagnostic 
codes 5010 and 5255.  Under Diagnostic Code 5255, malunion of 
either femur warrants a 10 percent evaluation when the 
disability results in slight knee or hip disability.  A 
20 percent evaluation requires that the malunion produce 
moderate knee or hip disability, while a 30 percent 
evaluation requires that the malunion produce marked knee or 
hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

On the April 2000 VA orthopedic examination, the veteran 
reported that at the time of the motor vehicle accident, he 
had a femoral head dislocation that was treated with a closed 
reduction.  The examiner in December 1996 estimated that the 
veteran had about 15 percent loss of motion in the left hip 
compared to the right with pain on extremes of motion.  In 
addition to other limitation of motion of the hip observed on 
orthopedic examination in April 2000, the veteran had 
internal and external rotation to 30 degrees, with complaints 
of pain in all planes of motion.  The examiner stated that 
normal external rotation of the hip is to 60 degrees, and 
normal internal rotation is to 40 degrees.  

The Board is of the opinion that the evidence shows that the 
left hip disability warrants a 20 percent evaluation under 
Diagnostic Code 5255 for malunion productive of moderate left 
hip disability.  Such an evaluation is consistent with the 
clinical evidence, and with the evaluation of that evidence 
by the orthopedic examiner in April 2000, who in response to 
the April 1998 remand, described the functional loss 
resulting from the left hip injury as moderate in degree.  
The pertinent diagnostic impression was history of left hip 
fracture dislocation with conservative treatment, moderate 
arthritis, significant heterotopic ossification and limited 
range of motion.  Although the limitation of motion of the 
left hip was not sufficiently severe to warrant an increased 
rating under the diagnostic codes for such limitation, the 
fact that the range of motion of the hip was limited in all 
planes of excursion and could be performed only with pain 
indicates the underlying severity of the hip disability 
warranting the 20 percent evaluation now assigned.  

However, a 30 percent evaluation is not warranted because 
marked hip disability is not demonstrated.  The demonstrated 
limitation of motion together with the X-ray evidence and 
complaints of pain do not suggest the presence of marked 
disability in the absence of any current evidence of 
weakness, loss of coordination, excess fatigability, or skin 
changes consistent with disuse of the left hip.  

As with the left shoulder disability, the service-connected 
left hip disability may be evaluated under a number of 
diagnostic codes.  However, as with the left shoulder 
disability, only that diagnostic code is applied that most 
accurately reflects the degree of functional impairment shown 
by the evidence of record.  The Board is of the opinion that 
the 20 percent evaluation now assigned accurately reflects 
the actual degree of functional impairment demonstrated with 
respect to the left hip disorder.  See 38 C.F.R. §§ 4.10, 
4.40.  

C.  Left ring finger disability and right hand disability

Under the rating schedule, favorable or unfavorable ankylosis 
of the ring or little finger of either hand warrants a 
noncompensable evaluation.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm.  It is unfavorable when 
it precludes such motion.  Extremely unfavorable ankylosis of 
the ring or little finger will be rated as amputation under 
the provisions of Diagnostic Code 5155 or Diagnostic Code 
5156.  Ankylosis is considered to be extremely unfavorable 
when all of the joints of the finger are in extension or in 
extreme flexion, or when there is rotation and angulation of 
the bones.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

A 10 percent evaluation for amputation of the ring finger or 
little finger of the major or minor upper extremity is 
warranted if the joint of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  38 C.F.R. § 4.71a, diagnostic codes 
5155, 5156.  

On VA orthopedic examination in December 1996, the veteran 
gave a history of having been in a "VW bug" when it was 
sideswiped by the rear tire of an 18-wheeler causing his car 
to whirl around violently.  He said that he was thrown around 
violently inside the vehicle.  His injuries included, he 
said, some pain in his left 4th phalanx and a fracture of his 
right 5th metacarpal.  He complained of mild discomfort of 
the right hand.  An examination of the left hand revealed a 
4th phalanx that was normal in size, exhibited normal range 
of motion, and was without pathology.  X-rays of the left 
hand visualized only a small chip fracture at the base of the 
proximal phalanx of the left middle finger.  An examination 
of the right hand showed a minimal prominence on the dorsum 
of the right 5th metacarpal.  The examiner interpreted X-rays 
of the right hand as showing a healed fracture of the middle 
one-third of the right 5th metacarpal, with possibly 5 
degrees of angulation.  The pertinent diagnosis was healed 
fracture of the right 5th metacarpal.  

The radiologist interpreted the December 1996 X-rays as 
showing deformities from old, healed fractures of the right 
5th metacarpal shaft and base of the proximal phalanx of the 
right middle finger, and an old, small chip fracture adjacent 
to the base of the distal phalanx of the right thumb.  There 
was also minimal degenerative joint disease of the distal 
interphalangeal joint of the right 5th finger.  There was a 
4-millimeter cyst at the base of the proximal phalanx of the 
right 5th finger.  

On VA orthopedic examination in April 2000, the veteran 
stated that he had multiple joint swelling in the left hand 
and stated that he was unable to wear rings after the injury, 
that he had been able to wear previously.  He reported that 
following the motor vehicle accident, he did not have any 
casts or splints on the left hand.  He continued to complain 
of multiple aches in the joints of the left hand, as well as 
occasional swelling.  He did not have any swelling on the day 
of examination.  

The veteran further stated that following the motor vehicle 
accident in 1975, he noted diffuse swelling of the right 
hand.  He said that he was told at the time that he had a 
healed fracture of the right 5th metacarpal.  However, he did 
not recall hurting the right hand previously and he was not 
treated with any kind of cast or splints.  He continued to 
complain of aches and pains in the multiple joints of the 
right hand and some occasional swelling, although he had no 
swelling on the day of examination.  

X-rays of the left hand showed normal bones and joints, 
except for an approximately one-millimeter bony fragment by 
the styloid process of the ulna probably from a previous 
fracture.  X-rays of the right hand visualized a corner 
fracture of the base of the proximal phalanx of the 3rd 
finger and minor deformity of the distal end of the 5th 
metacarpal from a previous fracture.  The remaining bones and 
joints were normal.  

Despite the veteran's testimony in January 1998 that he 
experiences swelling of the joints in his left hand such as 
to preclude the ability to flex his fingers, it is apparent 
from the evidence of orthopedic examinations that the 
veteran's left ring finger disorder is asymptomatic.  There 
is no clinical or X-ray evidence of ankylosis, much less 
extremely unfavorable ankylosis of the left ring finger such 
as to warrant consideration of a compensable rating under 
Diagnostic Code 5155.  The only pathology visualized on X-ray 
examination involved a residual spur at the base of the left 
4th proximal phalanx.  

It is unclear whether this was simply a different view of the 
X-rays, since X-rays taken of the left hand in December 1996 
visualized a small chip fracture at the base of the proximal 
phalanx of the left middle finger, for which service 
connection is not in effect.  See 38 C.F.R. § 4.14 (the use 
of manifestations not resulting from the service-connected 
disability is precluded in establishing the service-connected 
evaluation).  

It is notable, however, that a diagnosis involving the left 
ring finger was not entered on VA orthopedic examination in 
December 1996 and that the diagnosis entered on orthopedic 
examination in April 2000 was by history only.  Certainly, 
there is no showing of the kind of substantial residuals 
necessary to meet the criteria for even a compensable rating 
under diagnostic codes 5155 and 5227 of the rating schedule.  

Because Diagnostic Code 5155 does not contain criteria for a 
noncompensable evaluation, the provisions of 38 C.F.R. § 4.31 
are applicable.  Under § 4.31, in every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  As the criteria for a compensable rating under 
the applicable diagnostic codes have not been met, it follows 
that the claim must be denied.  

Although service connection is in effect only for a left ring 
finger disability, service connection is in effect for 
residuals of an injury of the right hand and 5th metacarpal 
fracture.  X-rays in December 1996 revealed a healed fracture 
of the middle third of the right 5th metacarpal, with 
possibly 5 degrees of angulation and minimal degenerative 
joint disease of the distal interphalangeal joint of the 
right 5th finger.  In addition, there was a 4-millimeter cyst 
at the base of the proximal phalanx of the right 5th finger.  
X-rays also showed an old healed fracture of the right middle 
finger and an old, small chip fracture adjacent to the base 
of the distal phalanx of the right thumb.  However, none of 
these visualized deformities seemed to result in any 
significant functional impairment.  Although the veteran 
complained of mild discomfort of the right hand when examined 
in December 1996, an examination of the right hand revealed 
only a minimal prominence on the dorsum of the right 5th 
metacarpal, and the pertinent diagnosis was healed fracture 
of the right 5th metacarpal.  

When the veteran underwent orthopedic examination in April 
2000, he had full range of motion in both hands in flexion 
and extension.  Despite his claimed inability to make a full 
fist, with encouragement, he easily brought his finger 
"pulps" in to the crease of the hand.  There were no focal 
findings on examination with regard to tender or swollen 
joints.  His neurologic examination was within normal limits.  
Rotation of the digits was appropriate, and there was no 
evidence of abnormality with isolated nerve tendons and 
vascular testing in either hand.  The pertinent diagnostic 
impression was history of swelling and tenderness of the 
hands that was thought to be etiologically unclear.  Indeed, 
the examiner remarked that he could find no evidence of 
residual dysfunction from any injuries to the left 4th 
phalanx or the right 5th metacarpal and again noted that the 
range of motion was within normal limits.  

Moreover, X-rays of the right hand in April 2000 showed a 
lesser involvement than those taken in December 1996.  The 
later X-rays showed a corner fracture of the base of the 
proximal phalanx of the 3rd finger and minor deformity of the 
distal end of the 5th metacarpal from a previous fracture, 
but the remaining bones and joints were normal.  Thus, 
although there is some X-ray evidence of involvement of the 
1st and 3rd digits of the right hand, as well as the 5th, the 
more recent X-ray evidence suggests the involvement only of 
the right 3rd and 5th digits.  

In any event, there is no showing of ankylosis, favorable or 
unfavorable, of any of the affected digits such as to warrant 
a compensable rating under Diagnostic Code 5222, Diagnostic 
Code 5223, or any other potentially applicable diagnostic 
code.  The veteran's ability to make a fist and Toc the 
transverse fold, shows that he can bring his fingers to less 
than two inches from the transverse fold, as is required for 
a rating based on even favorable ankylosis.  Certainly, there 
is no showing of extremely unfavorable ankylosis of any of 
these fingers such as to warrant an amputation rating 
diagnostic codes 5152, 5154 or 5156.  The evidence on 
orthopedic examinations is inconsistent with the severity of 
functional impairment of the right hand that the veteran 
described in testimony in January 1998, when he reported that 
a joint of his right little finger was frozen and that he 
could not straighten it out.  

Although minimal degenerative joint disease was reportedly 
visualized in the distal interphalangeal joint of the right 
5th finger in December 1996, that finding was not repeated on 
later X-rays.  In addition, there were no focal findings on 
examination in April 2000 of tender or swollen joints.  

A compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (2000) (for painful motion) is in order 
where arthritis is established by x-ray findings and no the 
limitation of motion of the affected joint is less than that 
required for a compensable evaluation under the diagnostic 
code for limitation of motion of that joint.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  However, Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995) holds that Diagnostic Code 
5003 and 38 C.F.R. § 4.59 "deem painful motion of a major 
joint or groups caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in."  

There is a dispute in this case over whether degenerative 
joint disease is in fact established by X-ray examination; 
there is an absence of painful motion of the involved joint; 
and there is an absence of the involvement of a group of 
minor joints such as to bring the rule in Hicks into play.  
Multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints.  38 C.F.R. § 4.45(f) (2000).  In this case, 
degenerative joint disease has been arguably visualized only 
in the distal interphalangeal joint of the right 5th finger.  
It follows that a compensable evaluation, including under the 
provisions of 38 C.F.R. § 4.59, is not warranted.  

D.  Bowel obstruction due to adhesions with history of 
stomach pain and vomiting and irritable colon syndrome

The veteran's service medical records indicate that he made 
numerous complaints of nausea, vomiting, and lower abdominal 
cramping that was variously diagnosed as functional bowel 
disease, gastroenteritis, and irritable colon syndrome.  

The record shows that the veteran filed a supplemental claim 
for service connection in August 1977.  In a rating decision 
dated the following November, service connection was granted 
for irritable colon syndrome, which was rated noncompensably 
disabling under Diagnostic Code 7319, effective from 
separation.  

The veteran appealed from the November 1977 rating 
determination, but in a decision dated in March 1980, the 
Board denied a compensable rating for irritable colon 
syndrome.  In March 1989, the Board again denied a 
compensable rating for the irritable colon syndrome.  

The service medical records also show that the veteran 
underwent a laparotomy and removal of the spleen as a 
consequence of the motor vehicle accident, with resulting 
abdominal trauma, in October 1975.  The service medical 
records do not indicate that any complications resulted from 
the surgical procedure.  Private treatment records indicate 
that in July 1982, he underwent surgery for complete 
mechanical small bowel obstruction, with numerous adhesions 
of the small bowel.  The evidence also shows that he was 
hospitalized in October 1994 due to complaints of abdominal 
cramping and constipation.  A CT scan of the abdomen at that 
time revealed two small nodular soft tissue masses within the 
region of the splenic bed that could represent residual 
splenic tissue or "splenules," but no evidence of abdominal 
adhesions.  

In conjunction with a December 1996 VA examination, the 
veteran reported having been hospitalized in 1993 and 1994 
due to problems with his intestines.  He complained that his 
intestines "flipped over" every day.  The examiner, based 
on the evidence on file, noted the laparotomy and splenectomy 
that were performed in service and stated that the veteran 
later developed abdominal adhesions as a result of the 
surgery.  The examiner also stated that the bowel 
obstruction, with stomach pain and vomiting, was probably 
caused by the abdominal adhesions.  The examiner did not 
report any other complications arising from the splenectomy.  

A rating decision dated in September 1997 granted service 
connection for bowel obstruction due to adhesions with 
history of stomach pain and vomiting and irritable colon 
syndrome secondary to service-connected splenectomy and rated 
the disability zero percent disabling by analogy to adhesions 
of the peritoneum under Diagnostic Code 7301, effective from 
separation.  

During a January 1998 hearing before the undersigned, the 
veteran testified that he had problems with the consumption 
of certain foods and that his internal organs did not 
function properly.  He stated that his insides would just 
"flip" for no particular reason, which caused him to be 
bedridden for a number of days.  He further stated that he 
had bowel obstructions at times, diarrhea, and constipation, 
which required him to take medication.  He reported having a 
lot of stomach cramps and internal pain.  

In April 1998, the Board denied a rating in excess of 30 
percent for splenectomy but remanded to the RO the issue of a 
compensable rating for the service-connected gastrointestinal 
disability for additional development.  Following the 
requested development, the RO in November 1999 granted a 
staged rating for the service-connected gastrointestinal 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

However, the evaluation assigned for a new disability may not 
be earlier than the date of receipt of the claim for service 
connection, if received more than one year after service.  
See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2000).  The veteran's initial claim for service connection 
for "massive adhesions" associated with his splenectomy and 
irritable colon syndrome was received on October 26, 1994.  
Thus, the Board has characterized the issues with respect to 
this aspect of the appeal as set forth on the title page of 
this decision.  

It is contended by and on behalf of the veteran that he does 
indeed have frequent vomiting, nausea and heartburn due to 
his bowel obstructions.  As indicated in the gastrointestinal 
examination report of April 2000, the examiner was of the 
opinion that a final assessment of the veteran's 
gastrointestinal complaints awaited endoscopy and 
sigmoidoscopy examinations.  The veteran's representative 
indicated in April 2001 that the veteran had not yet received 
notification of these examinations, although the record 
suggests that all of the veteran's appointments following his 
examination on April 13, 2001, had been "no shows."  

The representative requested that the case be remanded to the 
RO to complete these examinations and to determine the 
current severity of the service-connected disabilities.  The 
Board declines, however, to follow this course.  This claim 
has been in appellate status for a number of years, and the 
only evidence not thus far secured appears to be endoscopic 
examinations for which the veteran was apparently scheduled 
but did not appear.  Normally, this might require remand, but 
it is the Board's normal practice not to require invasive 
examinations solely for rating purposes.  The rating schedule 
seems to acknowledge this fact in the area of 
gastrointestinal disabilities by noting that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, 
certain coexisting diseases in this area do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  

Hence, ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive may not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  This 
appears to be what the RO essentially did in this case when 
it assigned a staged rating for the period involved in the 
prosecution of this claim.  Instead of remanding this matter, 
the Board will review the complaints and objective findings 
currently of record in order to determine the appropriate 
evaluations for the timeframe encompassed by this appeal.  

Under the rating schedule, a noncompensable evaluation is 
warranted for mild irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) manifested by disturbances of bowel 
function with occasional episodes of abdominal distress; a 10 
percent rating is warranted for moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress; a 30 percent evaluation requires 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following:  
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301, Note.  

A noncompensable evaluation is warranted for mild adhesions 
of the peritoneum.  A 10 percent evaluation requires moderate 
adhesions with pulling pain on attempting work or pulling 
pain that is aggravated by movements of the body, or with 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
A 30 percent evaluation requires moderately severe adhesions 
with partial obstruction manifested by delayed motility of a 
barium meal and less frequent and less prolonged episodes of 
pain than are present with severe adhesions.  A 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by X-ray study, frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.  

Compensable evaluation from October 26, 1994, to February 28, 
1998

The record shows that the veteran was seen at a private 
emergency room in May 1994 for complaints of chest pain and 
epigastric distress of four days' duration.  He reported some 
nausea but no vomiting.  He had some loose, noisy bowel 
movements and had had a lot of gas.  The abdomen was slightly 
obese, soft, and nontender on examination.  No masses were 
palpated.  His bowel sounds were hyperactive in all 
quadrants.  The diagnosis was gastroenteritis.  

The veteran's weight approximately two days following the 
emergency room visit was 2551/2 pounds.  

The record shows that when seen privately in September 1994 
for an unrelated matter, the veteran weighed 256 pounds.  

In October 1994, the veteran presented to the emergency room 
of a private hospital with a complaint of vomiting that had 
started earlier that evening.  He said that he had felt 
nauseated all day and had not had a bowel movement for two 
days.  His abdomen was obese and protuberant, but soft and 
nontender.  Bowel sounds were present but hypoactive.  The 
initial impression was acute abdominal obstruction.  

The record shows that the veteran underwent a private 
internal medicine consultation in the hospital the day 
following admission, when his complaints included abdominal 
cramping.  It was reported that he had been unable to keep 
food down but had had a bowel movement during the night and 
felt better and felt that he could eat something.  It was 
further reported that his most recent admission was in 
December 1993 for evaluation of gastric ulcers.  An 
examination of his abdomen showed that bowel sounds were 
present.  The abdomen was soft and nontender, and no 
hepatosplenomegaly was shown.  

Laboratory studies during what appears to have been a brief 
hospitalization shows hemoglobin and hematocrit that were 
consistently within normal limits.  A CT scan of the abdomen 
revealed no definite evidence of obstruction throughout the 
gastrointestinal tract.  An ultrasound of the abdomen 
resulted in an impression of status post splenectomy, and 
diffuse fatty liver infiltration.  The internal medicine 
consultant doubted a small bowel obstruction and indicated 
that the veteran's abdominal pain was probably secondary to 
constipation.  

On a VA hematology examination in December 1996, the veteran 
was said to be overweight but well developed and well-
nourished individual in no acute distress.  He weighed 267.6 
pounds and was 5 feet 11 to 111/2 inches tall.  On examination, 
he had a midline abdominal scar that went from the 
epigastrium to just below the umbilicus and that was well 
healed and nontender.  No masses could be felt, and there was 
no tenderness or bruits.  There was no costovertebral angle 
tenderness.  Pertinent laboratory studies, including 
hemoglobin and hematocrit, were within normal limits.  The 
pertinent assessment was bowel obstructions due to adhesions 
with stomach pain and vomiting.  

The examiner remarked that the veteran was not on current 
medication for his gastrointestinal problems, nor did those 
problems seem to be causing him any significant problems.  
Irritable colon syndrome was also assessed.  The examiner 
characterized this as "a nebulous diagnosis at best."  He 
reiterated that the veteran was on no medication and did not 
see a doctor on a regular basis for this condition.  

Correspondence dated in January 1998 from D. Moore-Jones, 
M.D., an internist, outlines his treatment of the veteran 
from February 1995 to March 1997.  During this period, the 
veteran's weight varied between 245 pounds and 256 pounds.  
Treatment was for unrelated disorders.  It was reported that 
the veteran was in a motor vehicle accident on November 17, 
1995, and that he ached all over.  

A letter from Keith A. Aldinger, M.D., dated in January 1998, 
indicates that he had treated the veteran for severe 
recurrent arthritis since May 1997 and that his symptoms had 
been difficult to treat.  He said that medications used to 
treat the veteran's symptoms had produced had side effects 
that had compounded his problems, but he did not elaborate.  
In a statement the previous December, however, Dr. Aldinger 
suggested that treatment of the veteran's left shoulder, left 
hip and left ankle arthritis with non-steroidal anti-
inflammatory drugs (NSAIDS) had resulted in significant 
gastrointestinal side effects.  

It bears emphasis in this case that during all times material 
to this appeal, service connection has been in effect for 
bowel obstruction due to adhesions with history of stomach 
pain and vomiting and irritable colon syndrome.  Whether the 
service-connected gastrointestinal disability is rated as for 
adhesions of the peritoneum under Diagnostic Code 7301 or as 
irritable colon syndrome under Diagnostic Code 7319, a 10 
percent rating seems to be warranted.  

There is evidence of mild symptomatology such as to warrant 
only a noncompensable rating for irritable colon syndrome 
under Diagnostic Code 7319.  However, there is also, during 
the timeframe at issue here, evidence of occasional episodes 
of colic pain, nausea, and constipation or diarrhea.  
Although moderate disability under Diagnostic Code 7301 might 
not be shown, when considered in conjunction with his 
service-connected irritable colon syndrome, a 10 percent 
rating is for application under Diagnostic Code 7301 as 
reflective of the predominant disability picture and the 
degree of severity that the overall disability warrants.  
38 C.F.R. § 4.114.  The veteran's symptoms could be due to 
medications taken for his various orthopedic problems, or to 
his various episodes of gastroenteritis, but given the 
vagueness of the abdominal complaints here addressed, it 
seems clear that they cannot be disassociated from the 
service-connected gastrointestinal disability that, after 
all, covers quite a bit of territory as gastrointestinal 
disorders go.  

The task of separating the symptoms of service-connected 
disability from nonservice-connected disability is inherently 
difficult, but it is all the more so when the 
gastrointestinal system is involved.  In these circumstances, 
the Board will accord the veteran the benefit of the doubt 
and find that his gastrointestinal symptoms warrant a 10 
percent rating for moderate disability under Diagnostic Code 
7301 of the rating schedule for the period from October 26, 
1994, to February 28, 1998.  

In excess of 30 percent from February 28 to April 1, 1998

In a letter dated in March 1998, Keith Aldinger, M.D., stated 
that the veteran had been hospitalized from February 25 to 
27, 1998, due to a small bowel obstruction.  This obstruction 
was due to adhesions that developed as a result of surgery in 
1975 due to trauma from a motor vehicle accident.  The 
veteran had experienced two bowel obstructions requiring 
hospitalizations since the accident.  He also had irritable 
bowel symptoms on and off since that time.  He was currently 
experiencing residual bowel irritability since his discharge 
from the hospital on February 27, 1998.  He expected that the 
convalescent time to recuperate from his current bowel 
irritability would be about a month.  The hospital treatment 
appears to have been conservative; there was no indication 
that the veteran underwent surgery for the small bowel 
obstruction during his most recent hospitalization.  

When seen privately in March 1998, the veteran weighed 250 
pounds and was on Prilosec, which he said made him sleepy.  
An examination revealed the abdomen to be supple, with no 
masses or organomegaly.  Pertinent laboratory studies during 
this period were within normal limits.  The diagnostic 
impression was small bowel obstruction with residual 
irritable bowel syndrome (IBS).  

Although the veteran experienced a small bowel obstruction 
during this period, his was hospitalized for only two days.  
The evidence during this period does not show the presence of 
severe adhesions with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage such as to warrant a 50 percent 
evaluation under Diagnostic Code 7301.  The veteran's weight 
had fluctuated over the years between the mid-240's and the 
mid-260's.  His weight when seen about a week following his 
most recent hospitalization suggests that significant 
debilitation did not occur as a result of his service-
connected gastrointestinal disability.  Even with residual 
symptoms of irritable bowel syndrome, there is no showing 
that the overall disability picture more nearly approximated 
the criteria for the predominant disability shown, adhesions 
of the peritoneum, during the period of time in question.  
38 C.F.R. §§ 4.7, 4.114.  It follows that a rating in excess 
of 30 percent for the period from February 28 to April 1, 
1998.  

In excess of 10 percent from April 1 to June 1, 1998

Private treatment reports for the period from April 1 to June 
1, 1998, showed continuing treatment of gastrointestinal 
disability with Prilosec.  When seen in late May 1998, the 
veteran's weight was 2521/2 pounds.  There is no showing during 
this period of symptomatology that equals or more nearly 
approximates an overall disability picture that would warrant 
more than a 10 percent evaluation under any potentially 
applicable diagnostic code.  38 C.F.R. § 4.7.  None of the 
criteria for an evaluation in excess of 10 percent were 
reportedly met during this brief period.

Compensable evaluation from June 1, 1998

Private treatment reports for the period from June 1, 1998, 
show continuing treatment primarily for orthopedic and 
cardiovascular complaints, although the veteran continued to 
be treated with Prilosec for his gastrointestinal conditions.  
However, private laboratory studies in March 1999 were 
pertinently negative; the veteran's hemoglobin and hematocrit 
were within normal limits.  Occult blood in March 1999 was 
also negative.  Certainly, the private treatment reports 
after June 1, 1998, do not reflect symptoms reflective of 
overall service-connected gastrointestinal disability that 
would warrant a 30 percent evaluation.  Certainly, there is 
no symptom complex indicative of moderately severe adhesions 
with partial obstruction manifested by delayed motility of a 
barium meal and less frequent and less prolonged episodes of 
pain than are present with severe adhesions such as to 
warrant a 30 percent evaluation under Diagnostic Code 7301.  

Indeed, private treatment reports after June 1, 1998, 
indicate that the veteran was steadily gaining weight.  When 
seen in late July 1998, he weighed 258 pounds.  By January 
1999, he weighed 267 pounds.  In March 1999, he weighed 2671/2 
pounds.  

On a VA gastrointestinal examination in April 2000, the 
examiner noted that the claims file had been reviewed.  The 
veteran complained of intermittent abdominal pain - so-called 
stomach cramps - usually following food intake.  He said that 
he sometimes awoke at night.  However, he denied weight gain 
or loss, nausea and vomiting, or heartburn.  He reported that 
he occasionally had watery stools up to twice a day with 
occasional streaks of blood in the stool.  

The examiner indicated that the veteran's complaints had not 
changed and had been continuing for years.  His history was 
remarkable for a splenectomy in 1975 due to a motor vehicle 
accident.  On examination, he weighed 273 pounds and was 
described as slightly obese.  He was in no acute distress and 
was anicteric.  His abdomen was soft and nontender without 
hepatomegaly or organomegaly.  No masses were identified.  A 
rectal examination was normal without masses or external 
hemorrhoids.  Guaiac stool was negative.  No masses or 
enlarged prostate was identified.  His stool was semi-solid 
and not watery.  His extremities showed no edema.  A 
neurologic examination revealed no abnormalities.  

The assessment was a long history of poorly defined joint 
complaints without any documentation in the veteran's medical 
file and without any objective evidence or documentation 
regarding his particular complaints.  The examiner remarked 
that based on the veteran's dyspepsia and history of mild 
rectal bleeding, which was probably due to hemorrhoids, an 
upper endoscopy and sigmoidoscopy were requested for 
evaluation of his complaints.  However, no specific treatment 
or medications were given until the requested examinations; a 
final assessment was to await those examinations.  

As the Board had occasion to remark above, this case will not 
be remanded for invasive studies merely for rating purposes.  
Although the examiner suggests that the veteran's joint 
complaints were poorly defined, there is much orthopedic and 
X-ray evidence to support the objective nature of these 
complaints, certainly as they affect his service-connected 
left shoulder and left hip.  This in turn suggests that the 
examiner's opinion of the veteran's gastrointestinal 
symptomatology was somewhat constricted.  However, the 
examiner did note the veteran's ongoing abdominal distress, 
which the veteran apparently described as intermittent and as 
usually followed food intake.  Although he denied weight gain 
or loss, nausea and vomiting, or heartburn, he indicated that 
he occasionally awakened at night as a result of his 
symptoms.  He also said that he occasionally had watery 
stools up to twice a day with occasional streaks of blood in 
the stool.  The examiner indicated that the veteran's 
complaints had not changed and had been continuing for years.  

In these circumstances, the Board concludes that the 
veteran's overall disability picture from June 1, 1998, more 
nearly approximates the criteria for a 10 percent rating 
under Diagnostic Code 7301, as moderate symptomatology seems 
to have marked the veteran's overall disability picture, 
except for a brief period of time in 1998, since he reopened 
his claim in 1994.  At a minimum, the veteran is entitled to 
the benefit of the doubt concerning this material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)).  

Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  As indicated above, the veteran has 
prosecuted his reopened claim since October 1994, and the 
veteran and his representative were notified in a statement 
of the case issued in August 1995 and in several supplemental 
statements of the case issued thereafter of the provisions of 
the rating schedule applicable in this case and of the basis 
for the ratings assigned.  

Moreover, there does not appear to be other evidence 
available that would bear on the issues on appeal or alter in 
any significant way the disposition thereof.  The additional 
evidence that in April 2000 the gastrointestinal examiner 
thought in April 2000 would be helpful the Board, for the 
reasons set forth above, declines to request.  In any case, 
the veteran apparently did not report for appointments that 
he had at the VA medical center following his examination in 
April 2000 (when endoscopic studies were recommended).  

The record also reflects that the veteran has been 
extensively examined by VA and private examiners during the 
prosecution of his claims.  Despite this, however, there is 
no evidence to show that he warrants evaluations greater than 
those either already in place or assigned herein.  Much of 
his gastrointestinal symptomatology is somewhat vaguely 
defined, and it is unlikely that further examinations would 
make things any clearer.  In such circumstances, the Board is 
called upon to attempt to evaluate his conditions to the 
extent feasible and to assign evaluations consistent with the 
evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  This the Board has endeavored to do.  

The Board observes that the new law does not spell out the 
circumstances in an increased rating claim when an 
examination is necessary.  Existing regulations provide that 
examination will be ordered when the existing evidence is 
insufficient to decide the claim.  38 C.F.R. § 3.326 (2000).  
Reexaminations will be ordered when there is evidence of a 
material change in the disability.  38 C.F.R. § 3.327 (2000).  
In this case, there is no evidence of a material change in 
the veteran's conditions.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are therefore not warranted.  


ORDER

An increased evaluation for residuals of a comminuted 
fracture of the left proximal humerus with partial arthrosis 
(minor) is denied.  

A 20 percent evaluation for residuals of a dislocation of the 
left hip with fracture of the left acetabulum with 
degenerative changes is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An increased (compensable) evaluation for residuals of an 
injury of the left ring finger with a residual spur at the 
base of the left 4th proximal phalanx is denied.  

An increased (compensable) evaluation for residuals of an 
injury of the right hand and 5th metacarpal is denied.  

A 10 percent evaluation for bowel obstruction due to 
adhesions with history of stomach pain and vomiting and 
irritable colon syndrome from October 26, 1994, to February 
25, 1998, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

An evaluation in excess of 30 percent for bowel obstruction 
due to adhesions with history of stomach pain and vomiting 
and irritable colon syndrome from February 25 to April 1, 
1998, is denied.  

An evaluation in excess of 10 percent for bowel obstruction 
due to adhesions with history of stomach pain and vomiting 
and irritable colon syndrome from April 1 to June 1, 1998, is 
denied.  

A 10 percent evaluation for bowel obstruction due to 
adhesions with history of stomach pain and vomiting and 
irritable colon syndrome from June 1, 1998, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

